UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                                  :
RACHEL ROSE,                                      :              CASE NO. 1:18-cv-2012
                                                  :
           Plaintiff,                             :
                                                  :
vs.                                               :              ORDER
                                                  :              [Resolving Doc. 12]
CUYAHOGA COUNTY                                   :
DEPARTMENT OF CHILDREN AND                        :
FAMILY SERVICES,                                  :
                                                  :
           Defendant.                             :
                                                  :


JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

       Pro se Plaintiff Rachel Rose brings this in forma pauperis 42 U.S.C. § 1983 action

against the Cuyahoga County Department of Children and Family Services arising from a

state custody dispute involving Rose’s minor children. On February 8, 2019, Plaintiff Rose

moved for the appointment of counsel.1

       Under 28 U.S.C. § 1915, “[t]he court may request an attorney to represent any

person unable to afford counsel.”2 District courts have substantial discretion as to whether

to request an attorney for a plaintiff.3 The Sixth Circuit has stated:

               Appointment of counsel in a civil case is not a constitutional right. It
       is a privilege that is justified only by exceptional circumstances. In
       determining whether “exceptional circumstances” exist, courts have
       examined the type of case and the abilities of the plaintiff to represent
       himself. This generally involves a determination of the complexity of the
       factual and legal issues involved.4 Appointment of counsel ... is not
       appropriate when a pro se litigant’s claims are frivolous, or when the


       1
         Doc. 12.
       2
         28 U.S.C. § 1915(e)(1).
       3
         Reneer v. Sewell, 975 F.2d 258, 261 (6th Cir. 1992).
       4
         Lavado v. Keohane, 992 F.2d 601, 605–06 (6th Cir. 1993) (internal quotations and citations omitted).
Case No. 1:18-cv-2012
Gwin, J.

       chances of success are extremely slim.

At the very least, however, district courts should request an attorney to represent the

plaintiff when lack of representation would otherwise result in “fundamental unfairness

impinging on due process rights.”5

       At this time, the Court declines to exercise its discretion to request an attorney to

represent Plaintiff Rose. Although Plaintiff Rose alleges violations of her due process rights,

her suit does not appear to involve particularly complex factual and legal questions.

Further, it does not appear that Rose has first tried asking any local attorneys to represent

her on a pro bono or contingency-fee basis.

       Accordingly, the Court DENIES Plaintiff’s motion for the appointment of counsel.

           IT IS SO ORDERED.


Dated: March 4, 2019                                            s/       James S. Gwin
                                                                JAMES S. GWIN
                                                                UNITED STATES DISTRICT JUDGE




       5
           Reneer, 975 F.2d at 261 (quoting Caruth v. Pinkney, 683 F.2d 1044, 1048 (7th Cir. 1982)).

                                                          -2-
